Citation Nr: 1142754	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  04-29 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1961 to September 1965 and had periods of active duty for training (ACDUTRA) from 1975 to 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Montgomery RO that denied service connection for tinnitus.  A videoconference hearing was held before the undersigned in March 2007.  A transcript of the hearing has been associated with the claims file.  This case was remanded by the Board in April 2007 and in May 2010 for further development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service, including any period of active duty for training (ACDUTRA), or to any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, a VCAA notice letter was sent to the Veteran in May 2003.  With respect to the Dingess requirements, in March 2006, the RO provided the Veteran notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board, in compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's STRs, including available records from his periods of ACDUTRA.  VA audiological evaluations were conducted in October 2003, July 2009 and June 2011.  The Veteran submitted written statements from his wife and several men who served with him in 1983 and 1990, and he was provided an opportunity to set forth his contentions during the hearing before the undersigned in March 2007.

Taken together, the VA examination reports are sufficient for rating purposes.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  To the extent that the July 2009 VA examination was inadequate in that it addressed only the Veteran's period of active duty and not his ACDUTRA, the subsequent June 2011 examination rectified the problem.  The July 2011 examiner was a clinical audiologist who specifically stated that she had reviewed the claims folder and addressed the nexus question with respect to his period of ACDUTRA in 1990.  The audiologists obtained a reported history from the Veteran and conducted a thorough examination. This case was remanded in April 2007 for further development (verification of ACDUTRA, complete National Guard service treatment records, audiological examination, and any additional treatment records) and again in May 2010 for further development (additional medical opinion).  As noted above, taken together, the examinations provided were adequate, the Veteran responded that there was no more evidence available, additional STRs and service personnel records were secured, and the National Guard was contacted and provided all available information.  There has been substantial compliance with the directives of the Board remands with respect to the tinnitus claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran's representative has suggested that further development for another medical opinion is warranted as to whether the Veteran developed tinnitus as a result of "any other periods of ACDUTRA such as the ones from 1980 and/or 1981."  However, the duty to assist does not require further development for additional examinations or medical opinions in this case as the only evidence which indicates any connection between the tinnitus the Veteran reports he has now and his periods of ACDUTRA (other than his period of ACDUTRA in 1990) are his statements.  Given that the Board, below, finds that the Veterans statements in this regard lack credibility, further development is not warranted.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. Legal Criteria, Factual Background, and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's tinnitus and service, including his period of active duty and his periods of ACDUTRA, despite his contentions to the contrary.  In that regard the Board finds substantially probative the 2009 and 2011 medical opinions undertaken specifically to address the matter on appeal. 

The Veteran does not contend, nor does the evidence suggest, that he has tinnitus which began during his period of active service in the 1960s.  A July 2009 VA examination report addressed solely the Veteran's period of active duty in the 1960s and noted that the Veteran reported that he first noticed his tinnitus approximately 15 years ago, or around 1994.  The examiner concluded that, "[b]ased on the reported date of onset, the veteran's current bilateral tinnitus is less likely as not related to or caused by his military noise exposure."  As the preponderance of the evidence is against a finding of a nexus between current tinnitus and the Veteran's period of active duty in the 1960's, service connection based on competent evidence relating such disability directly to the active duty service/noise trauma therein, in the absence of continuity of symptoms, is not warranted.

The Veteran asserts that he sustained acoustic trauma while qualifying on a firing range during "summer camp", a period of ACDUTRA, in July 1990.  See hearing transcript at 3. Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.

The Veteran has provided an Air National Guard Point Credit Summary with his name on it which indicate that he earned 15 points towards retirement while on his "annual tour" from July 7 to 21, 1990.  The Veteran's official statement of service from the Alabama Air National Guard shows that he earned 15 points between August 11, 1989 and August 10, 1990, but that office was unable to verify specific dates of service during that period.  The evidence of record also includes service treatment records which show that the Veteran reported for medical care on July 12, 1990, complaining of pain in the left ear and ringing.  Affording the Veteran the benefit of the doubt, the Board concedes that he served on ACDUTRA from July 7 to 21, 1990.  It is also conceded, and not in dispute, that he was exposed to loud noises during this period of service.  However, to establish service connection for tinnitus based on ACDUTRA service, he must show that such disability is related to noise trauma sustained during the July 1990 period of ACDUTRA.  There is no competent evidence in the record that suggests a relationship between the Veteran's current reports of tinnitus and his July 1990 ACDUTRA service.  Instead, the June 2011 VA examiner who addressed this question indicated that, based on the Veteran's reports during that examination that he first noticed tinnitus in 1980 or 1981, "the current bilateral tinnitus is less likely as not related to or caused by his ACDUTRA in July 1990."

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and ACDUTRA service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Veteran is competent to report tinnitus symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the Veteran's statements with respect to the onset of his tinnitus are not credible.  First, his accounts of with respect to the origins of his tinnitus and as to continuity of symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements). 

Second, his recent contentions with respect to the first manifestations of tinnitus are inconsistent with his earlier statements regarding the onset of tinnitus.  The Veteran's statements dated prior to the August 2009 VA medical opinion reveal that he expressly reported that his tinnitus began in the 1990s.  See August 2004 substantive appeal ("I was on active duty in July 1990 when I developed . . . bilateral ringing in the ears); July 2009 VA examination report ("the veteran reported that he first noticed his tinnitus approximately 15 years ago [1994]."); see also Veteran's testimony and June 2003 lay statements from the Veteran's wife and individuals who served with the Veteran who also reported that the Veteran reported tinnitus to them in 1990.

In August 1990 a VA audiologist opined that the bilateral hearing loss was shown to be present in the left ear before 1990 (in a 1982 audiology examination), so it was less likely that the Veteran had left ear hearing loss resulting from a noise induced trauma injury sustained by the Veteran in July of 1990.  Since that time, the Veteran accounts of onset date of tinnitus have changed from 1990 to the early 1980s.  The June 2011 VA examiner reported that the Veteran "reported that he first noticed his tinnitus in 1980 or 1981 following Air National Guard summer camp."  Given the lack of reliability in the Veteran's assertions, they are afforded no credibility or probative weight.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given that the Veteran's statements, which have been deemed not credible, are the only evidence of continuity of symptomatology, the preponderance of the evidence is against a finding of continuity of symptomatology.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and that there is no doubt to be resolved.  Accordingly, the appeal must be denied.
ORDER

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


